 

Case 1-L/-OQL005-€SS DOC 240-40 «=Filed Of//1s/20 Entered Of/1LoizZ0 14741750

 

‘oo. THE EDUCATION RESOURCES INSTITUTE, INC.

Attachment to Application for Recognition
Under Section 201(c) (3)

Part V - Six Year Projected Budgets

SLP Reinsurance Fund
SLP Reserve Fund (end of year)
Unrestricted Funds

Beginning of year

Eng of Year

Total Fund Balances (end of year)
REVENUE

Supplementary Loan Program
Guarantee Fees
Interest on Reserve Fund
Interest on SLP Reinsurance Fund
Interest on Unrestricted Funds
Contracted Services
Dividends from ELSI
HEIC (1)
ACCESS

TOTAL REVENUE
EXPENSES

Administrative Expenses
Salaries
Benefits
Rent
Phone
Postage
Travel/Meetings and Conference
Other
Supplementary Loan Program
Default
Contract with MHEAC
Contract with ELSI
Interest on Reinsurance
HEIC
ACCESS

TOTAL EXPENSES

NET INCOME

1985
July-Dec

300,000
47,844

1,450,000
1,490,756

2,038,600

64,322
844
20,000
28,000
49,750
0
59,610
129,699

382,225

35,000
8,750

7 v0 2524)
3,000

400

3,000
1,500

25,000
17,955
8,528
77
101,060
129,699

fie Seg

weet FSS

f

1986
Jan-Dec

500,000
229,994

1,490,756
1,684,444

2,414,438

257,287
10,693
40,000

119,260

177,325
88,500

131,142

332,368

1,156,575

126,500
31,625
27,000

9,600
1,280
9,600
4,800

115,000
73,975
20,605

8,414

202,120

332,368

962,887

193,688

Budgets Continued on Next Page

of Exemption

1987
Jan-Dec

300,000
485,875

1,684,444
2,079,847

3,065,722

385,931
29,699
40,000

134,756

255,148

268,000

144,256

408,937

1,666,726

184,150
46,038
39,000
12,480

1,664
12,480
6,240

180,000
111,926
22,880
25,529
220,000
408,937

1,271,324

395,403

 

 
Case 1-L/-OQL005-€SS DOC 240-40 «=Filed Of//1s/20 Entered Of/1LoizZ0 14741750

ovo. THE EDUCATION RESOURCES INSTITUTE, INC.
Attachment to Application for Recognition of Exemption
Under Section 501{c) (3)

Part V ~ Six Year Projected Budgets Continued

1988 1989 1990
Jan-Dec Jan-Dec Jan-Dec

SLP Reinsurance Fund 500,000 500,000 500,000
SLP Reserve Fund (end of year) 534,463 614,632 719,119
Unrestricted Funds

Beginning of year 2,079,847 2,491,563 2,930,198

End of Year 2,491,563 2,930,198 3,403,918
Total Fund Balances (end of year) 3,526,026 4,044,830 4,623,037
REVENUE

peeoenl rea tO os ca~

Supplementary Loan Program —* gtedeat wi

Guarantee Fees 424,524 488,203 571,198

Interest on Reserve Fund 32,668 37,568 43,955
Interest on SLP Reinsurance Fund 40,000 40,000 40,600
Interest on Unrestricted Funds 148,231 170,466 199,445
Contracted Services 200,663 322,762 377,632
Dividends from ELSI : 268,000 88,500 268,000
HEIC (1) ; yy es 8 144,256 144,256 144,256
ACCESS grolirementer’d ty we 408,937 408,937 408,937
TOTAL REVENUE 1,747,279 1,830,192 2,053,423
EXPENSES
Administrative Expenses

Salaries 202,565 232,950 272,552

Benefits 50,642 58,238 68,138

Rent 42,900 49,335 57,722

Phone 13,728 15,787 18,471

Postage 1,830 2,105 2,463

Travel/Meetings and Conference 13,728 15,787 18,471

Other 6,864 7,894 8,236
Supplementary Loan Program

Default 198,000 227,700 266,409

Contract with MHEAC 123,119 144,587 165, 657

Contract with ELS! 25,168 28,943 33,863

Interest on Reinsurance 28,082 32,294 37,784
HEIC 220,000 220,000 229,000
ACCESS 408,937 408,937 408,937
TOTAL EXPENSES 1,335,563 1,441,557 1,579,703

NET INCOME 411,716 438,635 473,720

 
 

 

 

Case 1-L/-OQL005-€SS DOC 240-40 «=Filed Of//1s/20 Entered Of/1LoizZ0 14741750

 

THE EDUCATION RESOURCES INSTITUTE, INC.

" Attachment to Application for Recognition of Exemption
Under Section 501(c)(3)

Part VIII, Schedule B

The ACCESS division of the organization will provide
The

l(a)

“last dollar” scholarships to eligible recipients.

scholarships are outright grants to recipients who are enrolled

at or accepted to a degree granting program at a nonprofit

institution of higher education. Only one category of

scholarship is granted. A sample copy of an application is

attached.

2. Eligible recipients are limited to Boston public high

school students who have enrolled at or been accepted to degree

granting, nonprofit institutions of higher education. There

are no restrictions or limitations based on race. Selection is

based on the completed application, essay, scholastic

achievement and financial need of the applicant (after taking

into consideration aid received from other sources, family

ability to contribute and self-help ability). Four-year

scholarships are granted gach year to approximately 100 of the

200 annual applicants,

3. Approximately 100 scholarships will be awarded in 1985,

200 in 1986 and 300 in 1987.

4, The members of the Scholarshio Cemmittee are selected

to represent a cross section of business, educational and

community interests. Current members include a public school

headmaster, guidance counselor, director of financial aid at a

 
